249 U.S. 590
39 S.Ct. 389
63 L.Ed. 791
The PUBLIC UTILITIES COMMISSION FOR STATE OF KANSAS  et al., appellants,v.John M. LANDON, as receiver of the Kansas Natural  Gas Company et al.
No. 277.

1
KANSAS CITY, MISSOURI, et a., appellants,


2
v.

John M. LANDON, receiver, etc., et al.

3
No. 329.


4
KANSAS CITY GAS COMPANY et al., appellants,


5
v.

KANSAS NATURAL GAS COMPANY et al.

6
No. 330.


7
The PUBLIC UTILITIES COMMISSION for STATE OF KANSAS


8
et al., appellants,


9
v.


10
John M. LANDON, as receiver, etc., at al.


11
No. 353.

Supreme Court of the United States
April 28, 1919

12
Mr. J. W. Dana, of Kansas City, Mo., for Kansas City Gas Co. and others.


13
Mr. Charles Blood Smith, of Topeka, Kan., for Fidelity Title & Trust Co.


14
Mr. Floyd E. Harper, of Leavenworth, Kan. (Mr. Thomas F. Doran, of Topeka, Kan., of counsel), for Leavenworth, Light, Heat & Power Co.


15
Messrs. John H. Atwood, of Kansas City, Mo., Robert Stone, of Topeka, Kan., and


16
Chester I. Long, of Wichita, Kan., for Landon.


17
Mr. John J. Jones, of Chanute, Kan., for Sharitt.


18
Messrs. R. A. Brown, of St. Joseph, Mo., and T. S. Salathiel, of Independence, Kan., for Kansas Natural Gas Co. Mr. J. M. Chaliss, of Atchison, Kan. (Mr. W. P. Waggener, of Atchison, Kan., of counsel), for Atchison Railway, Light & Power Co.


19
Mr. Charles A. Loomis, of Kansas City, Mo., for petitioners and appellees.


20
In these cases it is ordered that the decree entered March 17, 1919 (249 U. S. 236, 39 Sup. Ct. 268, 63 L. Ed. 577), be vacated and decree now entered as follows: The decrees below are reversed and the cause is remanded to the trial court with directions to hear it anew and determine all the issues involved, including those arising on the several bills, cross bills, and answers in the nature of cross bills, in conformity with the views expressed in the opinion of this court; and to take such further proceedings as may be appropriate and consistent with such opinion. All temporary injunctions in force at the time of the entry of the decrees from which appeals were taken here shall be continued in force until otherwise ordered. The costs in this court will be paid one-half by John M. Landon, receiver of the Kansas Natural Gas Company, and the remainder shall be paid, one-third by each of the three groups of appellants.